Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of February
28, 2005 (the “Effective Date”), by and between OXIS International, Inc., a
Delaware corporation (the “Company”), and Steven T. Guillen (“Purchaser”).

 

RECITALS

 

WHEREAS, the Company regards Purchaser as a valuable contributor to the Company
and has determined that it would be in the interest of the Company to sell the
Stock (as defined below) provided for in this Agreement to Purchaser as an
incentive for continued service with the Company and increased achievements in
the future by Purchaser;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties to this Agreement hereby agree as follows:

 

AGREEMENT

 

1. Restricted Stock Purchase.

 

(a) Contemporaneously with the execution of this Agreement, the Company will
issue and sell to Purchaser six hundred thousand (600,000) shares of Common
Stock of the Company (the “Stock”) for consideration of $0.40 per share (the
“Purchase Price”). Payment for the Stock in the amount of the Purchase Price
multiplied by the number of shares issued hereunder, two hundred forty thousand
dollars ($240,000), shall be made to the Company upon execution of this
Agreement in cash, check or wire transfer. All shares of Stock issued hereunder
shall be deemed issued to Purchaser as fully paid and nonassessable shares, and
Purchaser shall have all rights of a stockholder with respect thereto, including
the right to vote, receive dividends (including stock dividends), participate in
stock splits or other recapitalizations, and exchange such shares in a merger,
consolidation or other reorganization. The Company shall pay any applicable
stock transfer taxes.

 

(b) The Stock purchased hereunder is being issued out of the Company’s 2003
Stock Incentive Plan. It is intended that the Stock is being purchased at a
price equal to or exceeding the current fair market value of the Stock on the
date hereof, and the Purchaser is fully vested in such Stock.

 

(c) The term “Stock,” in addition to the shares purchased pursuant to this
Agreement, also refers to all securities received in replacement of the Stock,
as a stock dividend or as a result of any stock split, recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser’s ownership of the Stock.

 

1



--------------------------------------------------------------------------------

2. Investment Representations.

 

(a) This Agreement is made in reliance upon the Purchaser’s representation to
the Company, which by its acceptance hereof the Purchaser hereby confirms, that
the shares of Stock to be received by him will be acquired for investment for
his own account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that he has no present intention of
selling, granting participation in, or otherwise distributing the same, but
subject nevertheless to any requirement of law that the disposition of his
property shall at all times be within his control. The Purchaser also represents
and warrants that he has sufficient business and financial experience to enable
him to protect his own interests in connection with the purchase of Stock
hereunder.

 

(b) The Purchaser understands that as long as the Purchaser is an “affiliate” of
the Company (as defined in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended (“Rule 144”)) the Stock
may be sold, transferred or otherwise disposed of only in accordance with the
applicable provisions of Rule 144. The Purchaser further understands that, as
long as he is an executive officer of the Company (or otherwise has access to
material non-public information), he must comply with the Company’s insider
trading policies and the applicable provisions of Section 16 of the Securities
Exchange Act of 1934, as amended (and regulations promulgated thereunder).

 

3. Delaware Law. This agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware.

 

4. Notice. Any notice required to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at the office of the
Company at 6040 N. Cutter Circle, Suite 317, Portland, Oregon 97217-3935, and
any notice to be given to Purchaser shall be addressed to him at the address
given by Purchaser beneath his signature to this Agreement, or such other
address as either party to this Agreement may hereafter designate in writing to
the other. Any such notice shall be deemed to have been duly given when enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee prepaid)
in a post office or branch post office regularly maintained by the United
States.

 

5. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company. Where the context permits,
“Purchaser” as used in this Agreement shall include Purchaser’s executor,
administrator or other legal representative or the person or persons to whom
Purchaser’s rights pass by will or the applicable laws of descent and
distribution.

 

6. Oregon Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF
THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE DIVISION OF FINANCE & CORPORATE
SECURITIES OF THE STATE OF OREGON, AND THE ISSUANCE OF SUCH SECURITIES OR THE
PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION UNDER THE LAWS OF THE STATE OF OREGON. THE RIGHTS OF ALL PARTIES
TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Purchaser’s Stock
Purchase Agreement as of the date first above written.

 

COMPANY:       PURCHASER:

OXIS INTERNATIONAL, INC.

     

STEVEN T. GUILLEN

By:

 

/s/ Manus O’Donnell

     

By:

 

/s/ Steven T. Guillen

    Manus O’Donnell, its Acting Chief Operating Officer           Steven T.
Guillen, an individual

Address:

 

OXIS International, Inc.

6040 N. Cutter Circle, Suite 317

Portland, Oregon 97217-3935

     

Address:

 

Steven T. Guillen

334 Blackfield Drive

Tiburon, California 94920

 